Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:

  DARIO ANCO
  and other similarly-situated individuals,

          Plaintiff(s),
  v.

  LUMEN GROUP LLC
  and JULIAN A. AGUIRRE,
  individually.

        Defendants,
  ________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff, DARIO ANCO, and other similarly-situated individuals, by

  and through the undersigned counsel, and hereby sues Defendants LUMEN GROUP LLC and

  JULIAN A. AGUIRRE, individually and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid minimum, overtime wages, and

          retaliation under the laws of the United States. This Court has jurisdiction pursuant to the

          Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

          (“the Act”).

       2. Plaintiff DARIO ANCO is a resident of Miami-Dade County, within the jurisdiction of this

          Honorable Court. Plaintiff is a covered employee for purposes of the Act.

       3. Defendant LUMEN GROUP LLC (hereinafter LUMEN GROUP, or Defendant) is a

          Florida corporation, having a place of business in Miami-Dade County, Florida, where




                                              Page 1 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 2 of 23




        Plaintiff worked for Defendant, and at all times material hereto, Defendant was engaged in

        interstate commerce.

     4. The individual Defendant JULIAN A. AGUIRRE was and is now, the owner, President, of

        Defendant Corporation LUMEN GROUP, INC. (hereinafter LUMEN GROUP, or

        Defendant). This individual Defendant was an employer, within the meaning of Section

        3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     5. All the action raised in this complaint took place in Miami/Dade County Florida, within

        the jurisdiction of this Court.

                                    GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff DARIO ANCO to recover from Defendants

        minimum wages, overtime compensation, liquidated damages, retaliatory damages and the

        costs and reasonably attorney’s fees under the provisions of Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”).

     7. Corporate Defendant LUMEN GROUP is a general maintenance company specialized in

        providing janitorial services to commercial accounts.

     8. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE employed Plaintiff DARIO

        ANCO as a non-exempt full-time janitorial employee approximately on January 22, 2015.

        To the present date, October 19, 2018, Plaintiff continues his employment with Defendant.

        Plaintiff has been working for Defendant for a period of 3 years plus 8 months. For FLSA’S

        purposes Plaintiff’s relevant period of employment is 156 weeks (to October 19, 2018).

     9. Plaintiff was hired to work as a janitor, with a wage rate of $10.00 an hour, plus car related

        expenses. Plaintiff overtime rate should be $15.00 an hour.




                                             Page 2 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 3 of 23




     10. Plaintiff worked under the supervision of the owner of the business JULIAN A. AGUIRRE,

        and supervisor Johan Castellano.

     11. During his relevant employment period with Defendants, Plaintiff maintained an irregular

        schedule. Plaintiff worked 7 days per weeks on split shifts. Plaintiff performed his work

        in a jobsite, and then he traveled to his next job assignment.

     12. To perform his work, Plaintiff used his own vehicle, and he had to pay for gas and other

        car expenses. Plaintiff was not reimbursed for those operation costs.

     13. Typically, Plaintiff worked from 12:00 AM 5:00 AM (5 hours) in the Weston area; then he

        went to his second work assignment from 7:00 AM to 12:00 PM (5 hours) in the Brickell

        area; ands from 1:00 PM to 5:00 PM (4 hours) in the Kendall area. Plaintiff completed 14

        hours daily or 98 working hours in one week.

     14. The following week, Plaintiff did the same route, but on 2 days within the week, he worked

        only 10 hours, the remaining days Plaintiff worked 14 hours every day, resulting in 90

        working hours per week.

     15. On or about August 13, 2018 Plaintiff working hours were reduced to 15 hours per week.

     16. Therefore, during his relevant period of employment from October 19, 2015 to August 12,

        2018 (147 weeks) Plaintiff worked every month, 2 weeks of 98 hours of work, and 2 weeks

        of 90 hours of work, which represent 73 weeks with 98 hours of work; and 74 weeks with

        90 hours of work.

     17. Plaintiff with checks or cash, but he was never provided with paystubs, or any kind of

        records regarding days and hours worked, wage rate, employment taxes withheld etc.




                                            Page 3 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 4 of 23




     18. Plaintiff did no clock in and out, but Defendants were able to track the hours worked for

        Plaintiff. Plaintiff and other similarly situated employees were constantly monitored by

        manager JULIAN A. AGUIRRE and supervisor Johan Castellano.

     19. As per Plaintiff’s belief and information, Defendants intended to pay him for all his

        working hours, but at his regular rate.

     20. Every week, Plaintiff worked in excess of 40 hours, but Defendants failed to pay him for

        overtime hours.

     21. Therefore, during the relevant period of time Defendants failed to pay Plaintiff overtime

        wages at the rate of time and one-half his regular rate for every hour that he worked in

        excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

        (29 U.S.C. 207(a)(1)).

     22. In addition, Defendant did not pay Plaintiff his wages in a regular fashion and on payment

        dates. Throughout many weeks, Defendant did not pay plaintiff at all, or they did partial

        payments. Plaintiff was not compensated his regular wages for every working hour during

        his relevant period of employment.

     23. Plaintiff complained about his overtime payment and regular unpaid wages multiple times,

        too many to count, the owner of the business JULIAN A. AGUIRRE always promised to

        fix the problem soon, but he never did it.

     24. On or about June 2018, Plaintiff and the owner of the business JULIAN A. AGUIRRE

        had a meeting in which they together reviewed Defendants’ payment records and made

        calculations about Plaintiff’s unpaid wages. JULIAN A. AGUIRRE and Plaintiff agreed

        that Defendants did not pay Plaintiff for 2,500 accumulated working hours at the rate of




                                            Page 4 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 5 of 23




        $10.00 an hour, which resulted in the amount of $25,000.00 in unpaid wages. JULIAN A.

        AGUIRRE was in agreement about the accumulated wages owed to Plaintiff.

     25. The owner of the business JULIAN A. AGUIRRE promised to pay Plaintiff for every hour

        and he proposed an installment plan. Plaintiff accepted. Nevertheless, Defendant never

        performed as agreed, and never paid Plaintiff for his unpaid wages.

     26. On or about Friday August 10, 2018, Plaintiff requested to be paid for overtime hours and

        his unpaid wages as agree, JULIAN A. AGUIRRE got very upset, and they had an

        argument.

     27. As a retaliatory action for Plaintiff’s multiple complaints, on or about August 13, 2018,

        Plaintiff’s working hours were reduced to 15 hours per week.

     28. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and a half his regular rate, Plaintiff complained, and then Defendants

        retaliated against Plaintiff in violation of the Fair Labor Standards Act.

     29. Plaintiff DARIO ANCO seeks to recover overtime hours at the rate of time and a half his

        regular rate, for every hour in excess of 40 that he worked in a week period, minimum

        wages for hours that were not paid at any rate, liquidated damages, retaliatory damages,

        and any other relief as allowable by law.

     30. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid overtime wages at the rate of

        time and one half of their regular rate of pay for all overtime hours worked in excess of

        forty.




                                            Page 5 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 6 of 23




                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

     31. Plaintiff DARIO ANCO re-adopts each and every factual allegation as stated in paragraphs

        1-30 above as if set out in full herein.

     32. This cause of action is brought by Plaintiff DARIO ANCO as a collective action to recover

        from Defendants overtime compensation, liquidated damages, costs and reasonably

        attorney’s fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C.

        § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all other current and

        former employees similarly situated to Plaintiff (“the asserted class”) and who worked in

        excess of forty (40) hours during one or more weeks on or after October 2015, (the

        “material time”) without being compensated “at a rate not less than one and a half times

        the regular rate at which he is employed.”

     33. Defendant LUMEN GROUP was and is engaged in interstate commerce as defined in §§

        3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is

        maintenance/janitorial company providing services to companies engaged in interstate

        commerce. Defendant had more than two employees and recurrently using the

        instrumentalities of interstate commerce to accept and solicit funds from non-Florida

        sources; by using electronic devices to authorize credit card transactions. Upon information

        and belief, the annual gross revenue of the Employer/Defendant was at all times material

        hereto in excess of $500,000 per annum. By reason of the foregoing, Defendant’s business

        activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

        FLSA enterprise coverage.




                                             Page 6 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 7 of 23




     34. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

        and materials that were moved across State lines at any time in the course of business.

        Therefore, there is FLSA individual coverage.

     35. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE employed Plaintiff DARIO

        ANCO as a non-exempt full-time janitorial employee approximately on January 22, 2015.

        To the present date, October 19, 2018, Plaintiff continues his employment with Defendant.

        Plaintiff has been working for Defendant for a period of 3 years plus 8 months. For FLSA’S

        purposes Plaintiff’s relevant period of employment is 156 weeks (to October 19, 2018).

     36. Plaintiff was hired to work as a janitor, with a wage rate of $10.00 an hour. Plaintiff

        overtime rate should be $15.00 an hour.

     37. During his relevant employment period with Defendants, Plaintiff maintained an irregular

        schedule. Plaintiff worked 7 days per weeks on split shifts. Plaintiff performed his work

        in a jobsite, and then he traveled to his next job assignment.

     38. During his relevant period of employment from October 19, 2015 to August 12, 2018 (147

        weeks) Plaintiff worked every month, 2 weeks of 98 hours of work, and 2 weeks of 90

        hours of work, which represent 73 weeks with 98 hours of work; and 74 weeks with 90

        hours of work.

     39. Plaintiff worked in excess of 40 hours every week period. However, Plaintiff was not paid

        for overtime hours. Plaintiff was paid for overtime hours at his regular rate.




                                            Page 7 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 8 of 23




     40. Therefore, Plaintiff was not paid for all his overtime hours at the rate of time and one-half

        his regular rate for every hour that he worked in excess of forty (40), in violation of Section

        7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     41. Defendants did not have any time-keeping method, but they were able to track the hours

        worked by Plaintiff and other similarly situated individuals Plaintiff and other similarly

        situated employees were constantly monitored by manager JULIAN A. AGUIRRE.

     42. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

        situated, and the compensation paid to such employees should be in the possession and

        custody of Defendant. However, upon information and belief, Defendant did not maintain

        time accurate records of hours worked by Plaintiff and other employees.

     43. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

     44. Upon information and belief, Defendant never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendant violated the Posting requirements of

        29 U.S.C. § 516.4.

     45. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

        follows:

        * Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modifications as discovery could dictate.

            a. Total amount of alleged unpaid O/T wages:

                Thirty-Nine Thousand Six Hundred Seventy Dollars and 00/100 ($39,670.00)

            b. Calculation of such wages:

                Relevant weeks of employment: 147 weeks

                                             Page 8 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 9 of 23




                  i.   Overtime for 73 weeks with 98 working hours

               Relevant weeks: 73 weeks
               Total hours worked: 98 hours
               Total overtime hours: 58 O/T hours
               Total number of unpaid O/T hours: 58 hours
               Regular rate: $10.00 x 1.5= $15.00 O/T rate
               O/T rate $15.00-$10.00 rate paid=$5.00 half-time

               Half-time $5.00 x 58 hours=$290.00 weekly x 73 weeks=$21,170.00

                 ii.   Overtime for 74 weeks with 90 working hours

               Relevant weeks: 74 weeks
               Total hours worked: 90 hours
               Total overtime hours: 50 O/T hours
               Total number of unpaid O/T hours: 50 hours
               Regular rate: $10.00 x 1.5= $15.00 O/T rate
               O/T rate $15.00-$10.00 rate paid=$5.00 half-time

               Half-time $5.00 x 50 hours=$250.00 weekly x 74 weeks=$18,500.00

               Total I and ii: $ 39,670.00

               Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

     46. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

        worked in excess of the maximum hours provided by the Act but no provision was made

        by the Defendant to properly pay them at the rate of time and one half for all hours worked

        in excess of forty hours (40) per workweek as provided in said Act.

     47. Defendant knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

                                             Page 9 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 10 of 23




         forth above, and Plaintiff and those similarly-situated are entitled to recover double

         damages.

     48. At the times mentioned, individual Defendant JULIAN A. AGUIRRE was the owner,

         president, and manager of LUMEN GROUP, respectively.               Defendant JULIAN A.

         AGUIRRE was the employer of Plaintiff and others similarly situated within the meaning

         of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that this

         individual Defendant acted directly in the interests of LUMEN GROUP in relation to its

         employees, including Plaintiff and others similarly situated. Defendant JULIAN A.

         AGUIRRE had absolute financial and operational control of the Corporation, determined

         terms and working conditions of Plaintiff and other similarly situated employees, and he is

         jointly liable for Plaintiff’s damages.

     49. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE willfully and intentionally

         refused to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as

         required by the law of the United States, and remain owing Plaintiff these overtime wages

         since the commencement of Plaintiff’s employment with Defendants as set forth above.

     50. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff DARIO ANCO and those similarly-situated respectfully requests that

  this Honorable Court:

         A. Enter judgment for Plaintiff DARIO ANCO and other similarly-situated individuals

            and against the Defendants LUMEN GROUP, and JULIAN A. AGUIRRE on the basis

            of Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et



                                             Page 10 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 11 of 23




             seq.; and

         B. Award Plaintiff DARIO ANCO, actual damages in the amount shown to be due for

             unpaid overtime compensation for hours, worked in excess of forty weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                           JURY DEMAND

  Plaintiff DARIO ANCO demands trial by jury of all issues triable as of right by jury.

                                  COUNT II:
      F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                   PAY MINIMUM WAGE; AS TO ALL DEFENDANTS

     51. Plaintiff DARIO ANCO re-adopts each and every factual allegation as stated in paragraphs

         1-30 of this complaint as if set out in full herein.

     52. This action is brought by Plaintiff DARIO ANCO and those similarly-situated to recover

         from the Employer LUMEN GROUP unpaid minimum wages, as well as an additional

         amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

         of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. §206.

     53. Defendant LUMEN GROUP was and is engaged in interstate commerce as defined in §§

         3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is

         maintenance/janitorial company providing services to companies engaged in interstate

         commerce. Defendant had more than two employees and recurrently using the

         instrumentalities of interstate commerce to accept and solicit funds from non-Florida



                                             Page 11 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 12 of 23




        sources; by using electronic devices to authorize credit card transactions. Upon information

        and belief, the annual gross revenue of the Employer/Defendant was at all times material

        hereto in excess of $500,000 per annum. By reason of the foregoing, Defendant’s business

        activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

        FLSA enterprise coverage.

     54. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

        and materials that were moved across State lines at any time in the course of business.

        Therefore, there is FLSA individual coverage.

     55. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

        workweek is engaged in commerce or the production of goods for commerce, or is

        employed in an enterprise engaged in commerce or in the production of goods for

        commerce, wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

                (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

                (B) $6.55 an hour, beginning 12 months after that 60th day; and

                (C) $7.25 an hour, beginning 24 months after that 60th day

     56. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE employed Plaintiff DARIO

        ANCO as a non-exempt full-time janitorial employee approximately on January 22, 2015.

        To the present date, October 19, 2018, Plaintiff continues his employment with Defendant.

        Plaintiff has been working for Defendant for a period of 3 years plus 8 months. For FLSA’S

        purposes Plaintiff’s relevant period of employment is 156 weeks (to October 19, 2018).



                                           Page 12 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 13 of 23




     57. Plaintiff was hired to work as a janitor, with a wage rate of $10.00 an hour.

     58. Plaintiff worked under the supervision of the owner of the business JULIAN A. AGUIRRE,

        and supervisor Johan Castellano.

     59. During his relevant employment period with Defendants, Plaintiff maintained an irregular

        schedule. Plaintiff worked 7 days per weeks on split shifts. Plaintiff performed his work

        in a jobsite, and then he traveled to his next job assignment.

     60. Typically, Plaintiff worked from 12:00 AM 5:00 AM (5 hours) in the Weston area; then he

        went to his second work assignment from 7:00 AM to 12:00 PM (5 hours) in the Brickell

        area; and from 1:00 PM to 5:00 PM (4 hours) in the Kendall area. Plaintiff completed 14

        hours daily or 98 working hours in one week.

     61. The following week, Plaintiff did the same route, but on 2 days within the week, he worked

        only 10 hours, the remaining days Plaintiff worked 14 hours every day, resulting in 90

        working hours per week.

     62. On or about August 13, 2018 Plaintiff working hours were reduced to 15 hours per week.

     63. Therefore, during his relevant period of employment from October 19, 2015 to August 12,

        2018 (147 weeks) Plaintiff worked every month, 2 weeks of 98 hours of work, and 2 weeks

        of 90 hours of work, which represent 73 weeks with 98 hours of work; and 74 weeks with

        90 hours of work.

     64. Plaintiff with checks or cash, but he was never provided with paystubs, or any kind of

        records regarding days and hours worked, wage rate, employment taxes withheld etc.

     65. Plaintiff did no clock in and out, but Defendants were able to track the hours worked for

        Plaintiff. Plaintiff and other similarly situated employees were constantly monitored by

        manager JULIAN A. AGUIRRE and supervisor Johan Castellano.



                                            Page 13 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 14 of 23




     66. During the relevant period of employment, Defendant did not pay Plaintiff his wages in a

        regular fashion and on payment dates. Throughout many weeks, Defendant did not pay

        plaintiff at all, or they did partial payments. Plaintiff was not compensated his regular

        wages for every working hour during his relevant period of employment.

     67. Plaintiff complained about his unpaid regular wages multiple times, too many to count, the

        owner of the business JULIAN A. AGUIRRE always promised to fix the problem, but he

        never did it.

     68. On or about June 2018, Plaintiff and the owner of the business JULIAN A. AGUIRRE

        made calculations and they agreed that Defendants did not pay Plaintiff for 2,500

        accumulated working hours at the rate of $10.00 an hour, which is an equivalent to 62.5

        regular weeks of 40 hours weekly, or the amount of $25,000.00. JULIAN A. AGUIRRE

        was in agreement about the accumulated wages owed to Plaintiff.

     69. The owner of the business JULIAN A. AGUIRRE promised to pay Plaintiff for every hour

        and he proposed an installment plan. Plaintiff accepted. Nevertheless, Defendant never

        performed as agreed, and did not pay Plaintiff for his regular wages.

     70. Plaintiff was not paid for a substantial number of hours regular wages at any rate, not even

        the minimum wage as required by law.

     71. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

        Fair Labor Standards Act.

     72. The records, if any, concerning the number of hours worked by Plaintiff DARIO ANCO,

        and all other similarly-situated employees, and the compensation paid to such employees

        should be in the possession and custody of Defendant. However, upon information and




                                            Page 14 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 15 of 23




        belief, Defendant did not maintain accurate and complete time records of hours worked by

        Plaintiff and other employees in the asserted class.

     73. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

     74. Upon information and belief, Defendant never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendant violated the Posting requirements of

        29 U.S.C. § 516.4.

     75. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

        of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Florida minimum wage is $8.25, which is higher than Federal minimum wage. As per
        FLSA regulations the higher minimum wage applies.

            a. Total amount of alleged unpaid wages:

                Twenty Thousand Six Hundred Twenty-Five Dollars and 60/100 ($20,625.00)

            b. Calculation of such wages:

                Total number of unpaid hours: 2,500 hours
                Total unpaid weeks: 2500 hours:40 hours= 62.5 weeks
                Regular rate: $10.00 an hour
                Florida minimum wage: $8.25

                Florida Min. wage $8.25 x 40 hours=$330.00 weekly
                $330.00 weekly x 62.5 weeks = $20,625.00

            c. Nature of wages:

                This amount represents unpaid minimum wages at Florida wage rate.

     76. Defendant LUMEN GROUP unlawfully failed to pay Plaintiff minimum wages. Plaintiff

        seeks to recover for minimum wage violations accumulated during his relevant time of

        employment.

                                           Page 15 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 16 of 23




     77. Defendant LUMEN GROUP knew and/or showed reckless disregard of the provisions of

         the Act concerning the payment of minimum wages as required by the Fair Labor Standards

         Act and remain owing Plaintiff and those similarly-situated these minimum wages since

         the commencement of Plaintiff and those similarly-situated employee’s employment with

         Defendants as set forth above, and Plaintiff and those similarly-situated are entitled to

         recover double damages.

     78. At the times mentioned, individual Defendant JULIAN A. AGUIRRE was the owner, and

         manager of LUMEN GROUP. Defendant JULIAN A. AGUIRRE was the employer of

         Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

         Standards Act” [29 U.S.C. § 203(d)]. In that this individual Defendant acted directly in the

         interests of LUMEN GROUP in relation to its employees, including Plaintiff and others

         similarly situated. Defendant JULIAN A. AGUIRRE had absolute financial and

         operational control of the Corporation, determined terms and working conditions of

         Plaintiff and other similarly situated employees, and he is jointly liable for Plaintiff’s

         damages.

     79. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE willfully and intentionally

         refused to pay Plaintiff minimum, as required by the law of the United States, and remain

         owing Plaintiff these minimum wages as set forth above.

     80. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff DARIO ANCO and those similarly-situated respectfully request that this

  Honorable Court:



                                            Page 16 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 17 of 23




         A. Enter judgment for Plaintiff DARIO ANCO and against the Defendants LUMEN

             GROUP, and JULIAN A. AGUIRRE on the basis of Defendants’ willful violations of

             the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

             and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wages, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                            JURY DEMAND

  Plaintiff DARIO ANCO and those similarly-situated demand trial by jury of all issues triable as

  of right by jury.

                                COUNT III:
         FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                  RETALIATION; AGAINST ALL DEFENDANTS

      81. Plaintiff DARIO ANCO re-adopts each and every factual allegation as stated in paragraphs

          1-29 of this complaint as if set out in full herein.

      82. Defendant LUMEN GROUP was and is engaged in interstate commerce as defined in §§

          3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant is

          maintenance/janitorial company providing services to companies engaged in interstate

          commerce. Defendant had more than two employees and recurrently using the

          instrumentalities of interstate commerce to accept and solicit funds from non-Florida

          sources; by using electronic devices to authorize credit card transactions. Upon information



                                              Page 17 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 18 of 23




        and belief, the annual gross revenue of the Employer/Defendant was at all times material

        hereto in excess of $500,000 per annum. By reason of the foregoing, Defendant’s business

        activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

        FLSA enterprise coverage.

     83. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff regularly handled and worked on goods

        and materials that were moved across State lines at any time in the course of business.

        Therefore, there is FLSA individual coverage.

     84. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

        Labor Standards Act applies.

     85. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr to

        an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

     86. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any work week, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

     87. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......”

     88. Defendants LUMEN GROUP, and JULIAN A. AGUIRRE employed Plaintiff DARIO

        ANCO as a non-exempt full-time janitorial employee approximately on January 22, 2015.

        To the present date, October 19, 2018, Plaintiff continues his employment with Defendant.



                                             Page 18 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 19 of 23




        Plaintiff has been working for Defendant for a period of 3 years plus 8 months. For FLSA’S

        purposes Plaintiff’s relevant period of employment is 156 weeks (to October 19, 2018).

     89. Plaintiff was hired to work as a janitor, with a wage rate of $10.00 an hour. Plaintiff

        overtime rate should be $15.00 an hour.

     90. Plaintiff worked under the supervision of the owner of the business JULIAN A. AGUIRRE,

        and supervisor Johan Castellano.

     91. During his relevant employment period with Defendants, Plaintiff maintained an irregular

        schedule. Plaintiff worked 7 days per weeks on split shifts. Plaintiff performed his work

        in a jobsite, and then he traveled to his next job assignment.

     92. During his relevant period of employment from October 19, 2015 to August 12, 2018 (147

        weeks) Plaintiff worked every month, 2 weeks of 98 hours of work, and 2 weeks of 90

        hours of work, which represent 73 weeks with 98 hours of work; and 74 weeks with 90

        hours of work.

     93. Every week, Plaintiff worked in excess of 40 hours, but Defendants failed to pay him for

        overtime hours.

     94. Therefore, during the relevant period of time Defendants failed to pay Plaintiff overtime

        wages at the rate of time and one-half his regular rate for every hour that he worked in

        excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

        (29 U.S.C. 207(a)(1)).

     95. Plaintiff did no clock in and out, but Defendants were able to track the hours worked for

        Plaintiff. Plaintiff and other similarly situated employees were constantly monitored by

        manager JULIAN A. AGUIRRE and supervisor Johan Castellano.




                                           Page 19 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 20 of 23




     96. Plaintiff with checks or cash, but he was never provided with paystubs, or any kind of

        records regarding days and hours worked, wage rate, employment taxes withheld etc.

     97. In addition, Defendant did not pay Plaintiff his wages in a regular fashion and on payment

        dates. Throughout many weeks, Defendant did not pay plaintiff at all, or they did partial

        payments. Plaintiff was not compensated his regular wages for every working hour during

        his relevant period of employment.

     98. Plaintiff was never in agreement with the monetary compensation received, and he

        complained about his overtime payment, regular unpaid wages, and late payments multiple

        times, too many to count, the owner of the business JULIAN A. AGUIRRE always

        promised to fix the problem soon.

     99. These complains constituted protected activity under 29 U.S.C. 215(a)(3).

     100.       On or about June 2018, Plaintiff and the owner of the business JULIAN A.

        AGUIRRE had a meeting in which they together reviewed Defendants’ payment records

        and made calculations about Plaintiff’s unpaid wages. JULIAN A. AGUIRRE and Plaintiff

        agreed that Defendants did not pay Plaintiff for 2,500 accumulated working hours at the

        rate of $10.00 an hour, which resulted in the amount of $25,000.00 in unpaid wages.

        JULIAN A. AGUIRRE was in agreement about the accumulated wages owed to Plaintiff.

     101.       The owner of the business JULIAN A. AGUIRRE promised to pay Plaintiff for

        every hour and he proposed an installment plan. Plaintiff accepted. Nevertheless,

        Defendant never performed as agreed, and never paid Plaintiff for his unpaid wages.

     102.       On or about Friday August 10, 2018, Plaintiff requested to be paid for overtime

        hours and his unpaid wages as agree, JULIAN A. AGUIRRE got very upset, and they had

        an argument.



                                            Page 20 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 21 of 23




     103.      This complaint constituted protected activity under 29 U.S.C. 215(a)(3).

     104.      As a retaliatory action for Plaintiff’s multiple complaints, on or about August 13,

        2018, Plaintiff’s working hours were reduced to 15 hours per week.

     105.      At all times during his employment, Plaintiff performed his work satisfactorily.

        There was no reason other than a retaliatory action to reduce Plaintiff’s working hours.

     106.      The adverse employment action against Plaintiff DARIO ANCO by the Defendants

        was directly and proximately caused by Defendants’ unjustified retaliation because of

        Plaintiff’s complaints about overtime payment, and regular wages in violation of Federal

        Law.

     107.      Moreover, Plaintiff’s termination came just in temporal proximity after Plaintiff’s

        participation in protected activity on or about.

     108.      At the time mentioned, individual Defendant JULIAN A. AGUIRRE was and is

        now, the owner and manager of Defendant Corporation LUMEN GROUP. Defendant

        JULIAN A. AGUIRRE was the employer of Plaintiff and others similarly situated within

        the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that

        this individual Defendant acted directly in the interests of LUMEN GROUP in relation to

        its employees including Plaintiff and others similarly situated. Defendant JULIAN A.

        AGUIRRE had absolute operational and financial control of the business, and he is jointly

        liable for Plaintiff’s damages.

     109.      Defendants LUMEN GROUP and JULIAN A. AGUIRRE willfully and

        maliciously retaliated against Plaintiff DARIO ANCO by engaging in a retaliatory action

        that was materially adverse to a reasonable employee, and with the purpose to dissuade

        Plaintiff from exercising his rights under 29 U.S.C. 215(a)(3).



                                           Page 21 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 22 of 23




     110.        The motivating factor which caused Plaintiff DARIO ANCO to be fired from the

         business, as described above was his complaint seeking his regular wages and half-time

         overtime wages from the Defendants. In other words, Plaintiff would not have been fired,

         but for his complaints regarding overtime wages.

     111.        The Defendants’ adverse actions against Plaintiff DARIO ANCO were in direct

         violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been damaged.

     112.        Plaintiff DARIO ANCO has retained the law offices of the undersigned attorney to

         represent him in this action and is obligated to pay a reasonable attorney’s fees and costs.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff DARIO ANCO respectfully requests that this Honorable Court:

        A. Enter judgment declaring that the firing of Plaintiff DARIO ANCO by Defendants

            LUMEN GROUP and JULIAN A. AGUIRRE was an unlawful act of retaliation in

            violation of 29 U.S.C. 215 (a) (3).

        B. Enter judgment against Defendants LUMEN GROUP and JULIAN A. AGUIRRE

            awarding Plaintiff DARIO ANCO liquidated damages in an amount equal to the amount

            awarded as consequential damages;

        C. For all back wages from the date of discharge to the present date and an equal amount

            of back wages as liquidated damages

        D. Enter judgment awarding Plaintiff reasonable attorney’s fees and costs of this suit; and

        E. Grant such other and further relief as this Court deems necessary and proper.

                                          JURY DEMAND

  Plaintiff DARIO ANCO demands trial by jury of all issues triable as of right by jury.




                                            Page 22 of 23
Case 1:18-cv-24502-RNS Document 1 Entered on FLSD Docket 10/27/2018 Page 23 of 23




  Dated: October 27, 2018

                                         Respectfully submitted

                                        By: _/s/ Zandro E. Palma____
                                        ZANDRO E. PALMA, P.A.
                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 23 of 23
